


110 HR 6091 IH: Save Medicare Act of

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6091
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. English of
			 Pennsylvania (for himself and Ms.
			 Berkley) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Security Act to preserve
		  access to physicians’ services under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Save Medicare Act of
			 2008.
		2.Increase in
			 Medicare physician payment updateSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)), as amended by section 101 of the Medicare, Medicaid,
			 and SCHIP Extension Act of 2007 (Public Law 110–173), is amended—
			(1)in paragraph
			 (8)—
				(A)in the heading, by
			 striking a portion
			 of;
				(B)in subparagraph
			 (A)—
					(i)by
			 striking (A) In
			 general.—Subject to and inserting
			 Notwithstanding; and
					(ii)by
			 striking for the period beginning on January 1, 2008, and ending on June
			 30, 2008,;
					(C)by striking
			 subparagraph (B); and
				(2)by adding at the
			 end the following new paragraph:
				
					(9)Update for
				2009In lieu of the update to the single conversion factor
				established in paragraph (1)(C) that would otherwise apply for 2009, the update
				to the single conversion factor shall be 1.8
				percent.
					.
			3.Extension of the
			 physician quality reporting system
			(a)SystemSection
			 1848(k)(2)(B) of the Social Security Act (42 U.S.C. 1395w–4(k)(2)(B)), as
			 amended by section 101 of the Medicare, Medicaid, and SCHIP Extension Act of
			 2007 (Public Law 110–173), is amended—
				(1)in the heading, by
			 striking and
			 2009 and inserting , 2009, and
			 2010;
				(2)in clause (i), by
			 striking and 2009 and inserting , 2009, and 2010;
			 and
				(3)in each of clauses
			 (ii) and (iii)—
					(A)by striking
			 and 2008 and inserting , 2008, and 2009;
			 and
					(B)by striking
			 or 2009 and inserting , 2009, or 2010.
					(b)ReportingSection 101(c) of division B of the Tax
			 Relief and Health Care Act of 2006 (42 U.S.C. 1395w–4 note), as amended by
			 section 101 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public
			 Law 110–173), is amended—
				(1)in the heading, by
			 striking and
			 2008 and inserting , 2008, and 2009;
			 and
				(2)in
			 paragraph (6)(C)—
					(A)in clause (i), by
			 striking and at the end;
					(B)in clause (ii), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(iii)for 2009, all of
				2009.
							.
					4.Extension of
			 medicare incentive payment program for physician scarcity areasSection 1833(u) of the Social Security Act
			 (42 U.S.C. 1395l(u)), as amended by section 102 of the Medicare, Medicaid, and
			 SCHIP Extension Act of 2007 (Public Law 110–173), is amended—
			(1)in paragraph (1),
			 by striking July 1, 2008 and inserting January 1,
			 2010; and
			(2)in subparagraph
			 (4)(D), by striking July 1, 2008 and inserting January 1,
			 2010.
			5.Extension of
			 floor on Medicare work geographic adjustment under the Medicare physician fee
			 scheduleSection 1848(e)(1) of
			 the Social Security Act (42 U.S.C. 1395w–4(e)(1)), as amended by section 103 of
			 the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173),
			 is amended—
			(1)in subparagraph (A), in the matter
			 preceding clause (i), by striking subparagraphs (B) through
			 the Secretary and inserting the succeeding provisions of
			 this paragraph, the Secretary; and
			(2)in subparagraph (E), by striking
			 July 1, 2008 and inserting January 1,
			 2010.
			6.Extension of
			 accommodation of physicians ordered to active duty in the armed
			 servicesSection
			 1842(b)(6)(D)(iii) of the Social Security Act (42 U.S.C. 1395u(b)(6)(D)(iii)),
			 as amended by section 116 of the Medicare, Medicaid, and SCHIP Extension Act of
			 2007 (Public Law 110–173), is amended by striking July 1, 2008
			 and inserting January 1, 2010.
		7.Sense of Congress
			 regarding fiscal responsibilityIt is the sense of Congress that—
			(1)the provisions of,
			 and amendments made by, this Act should be deficit neutral over the 5-year
			 period beginning on October 1, 2008; and
			(2)Congress should
			 address the challenges facing the Medicare program in a fiscally responsible
			 manner.
			8.Sense of Congress
			 regarding qualityIt is the
			 sense of Congress that—
			(1)the Medicare
			 program should provide payments to physicians and other health professionals
			 that serve as positive incentives for participation in voluntary initiatives to
			 improve health care quality;
			(2)such initiatives
			 should include pay-for-reporting programs, programs to facilitate coordination
			 of care, the use of clinical appropriateness criteria developed by
			 organizations representing physicians and other health care professionals,
			 grants for developing and pilot testing data registry systems, grants for
			 participation in such data registries, and other appropriate initiatives;
			 and
			(3)financing for such
			 initiatives should be non-punitive and exempt from the Medicare physician fee
			 schedule budget neutrality requirements.
			
